Citation Nr: 1002724	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-08 823	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial rating higher than for 30 
percent for post-traumatic stress disorder.

3.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated 10 percent disabling.

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 
1963 to December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that in pertinent part granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating, granted service connection for bilateral 
hearing loss disability and assigned a noncompensable rating, 
and continued a 10 percent rating for residuals of a left 
ankle fracture.  

This appeal also arises from a November 2006 rating decision 
that denied service connection for hypertension, claimed 
secondary to service-connected disability.  

During an October 2009 videoconference before the undersigned 
Veterans Law Judge, the Veteran testified that he has right 
knee pains.  This is referred to the AMC or RO for 
appropriate action as an implied secondary service connection 
claim for the right knee, secondary to the left ankle. 

Entitlement to service connection for hypertension and 
entitlement to a higher initial PTSD rating is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The left ankle disability has been manifested throughout 
the appeal period by pain-free dorsiflexion to 10 degrees and 
pain-free plantar flexion to 20 degrees.  

2.  Also shown is additional functional impairment of the 
left ankle due to pain on activity with weakness, lack of 
endurance, and fatigability. 

3.  Throughout the appeal period, right ear hearing loss has 
been Level I and left ear hearing loss has been at Level I.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular rating for 
residuals of left ankle fracture are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Code 5271 (2009).

2.  The criteria for a compensable schedular rating for 
bilateral hearing loss disability are not met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify was satisfied by way of a letters sent to 
the claimant in May and August 2006 that address all notice 
elements and was sent prior to the initial decision in this 
matter.  The letters informed the claimant of what evidence 
was required to substantiate the claims and of the claimant's 
and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining 
whether VA must provide a VA medical examination or medical 
opinion, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all available treatment reports. The claimant 
was provided a hearing before the undersigned Veterans Law 
Judge.  The claimant was afforded VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims that has not been obtained.  Hence, with respect 
to the issues decided below, no further notice or assistance 
to the claimant is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
a total rating based on individual unemployability (TDIU) as 
a result of that disability must be considered.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Veteran works in the 
insurance industry and has not raised the issue of TDIU.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Left Ankle

Residuals of a left ankle fracture have been rated 10 percent 
disabling effective from January 1, 1968, for the entire 
appeal period under Diagnostic Code 5271.  Under that code, 
moderate limitation of motion of either ankle warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5271 (2009).  

A May 2006 VA-QTC referral compensation examination report 
reflects complaints of left ankle pain on use with weakness, 
lack of endurance, and fatigability.  The left ankle appeared 
normal with no deformity or eversion-inversion abnormality or 
ankylosis.  The Veteran reportedly worked at a sedentary 
occupation.  The examiner found no relevant skin scar.  Left 
ankle dorsiflexion was to 20 degrees, but pain began at 10 
degrees.  Plantar flexion was to 45 degrees, but pain began 
at 20 degrees.  X-rays showed osteoarthritis.  

VA outpatient treatment reports note left ankle pains at 
various times.  

In June 2008 the Veteran testified before an RO hearing 
officer and in October 2009, he testified at a 
videoconference before the undersigned Veterans Law Judge.  
The testimonies are similar.  He testified that the left 
ankle hurts all the time and that he cannot walk very far or 
do stairs.  His left ankle swelled occasionally.  

From the facts recited above, it is clear that the left ankle 
disability has been manifested throughout the appeal period 
by painful limitation of motion.  Also shown is additional 
functional impairment due to pain on activity with weakness, 
lack of endurance, and fatigability.  Matching the 
manifestations to the rating schedule is difficult because 
the rating schedule provides no criterion by which to 
distinguish "moderate" limitation of motion from "marked" 
limitation of motion.  Nevertheless, because the tenets of 
DeLuca, supra, require consideration of a higher schedular 
rating for the additional functional impairment that is 
clearly shown here, and resolving any remaining doubt on the 
issue in favor of the Veteran, the criteria for a 20 percent 
schedular rating under Diagnostic Code5271 are more nearly 
approximated.  

The severity of the symptoms do not appear to have changed 
significantly during the appeal period nor does the evidence 
contain factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal.  The assignment of staged 
ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  A 20 percent schedular rating for left ankle 
limitation of motion will therefore be granted.

Bilateral Hearing Loss Disability 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected bilateral hearing loss disability. 

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2009).  At 
no time during the appeal period have these criteria been 
met.  

The relevant evidence consists of two VA audiometry 
evaluations and testimony and assertions of the veteran.  The 
May 2006 VA audiometry shows right ear speech recognition 
score of 96 percent and left ear speech recognition score of 
100 percent.  Right ear average threshold loss was 35 
decibels and the left ear average was 45 decibels.  Applying 
these values to 38 C.F.R. § 4.85, Table VI, the right ear is 
Level I and the left ear is Level I.  

June 2008 VA audiometry shows right ear speech recognition of 
92 percent and 96 percent speech recognition in the left ear.  
Right ear average threshold loss was 35 decibels and the left 
ear average was 44 decibels.  Applying these values to 
38 C.F.R. § 4.85, Table VI, both ears remain at Level I 
numerical designation.  

The Veteran has testified to the effect that his service-
connected hearing loss disability makes speech difficult to 
understand.

Application of the Level I numerical designation for each ear 
to 38 C.F.R. § 4.85, Table VII, results in the assignment of 
a noncompensable evaluation for bilateral hearing loss 
disability.  

As noted above, evaluation of a hearing loss disability 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on functional abilities.  An examination report must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  38 C.F.R. § 4.10; 
Martinak, supra.  In this case, the June 2008 VA examiner 
offered a full description of the effect of symptoms on 
functional abilities.  The examiner reported that "...the 
Veteran reports noticing ringing and [sic] in both ears and 
has to ask individuals to repeat what was said for the past 
30 years..."  "The claimant is not receiving any treatment 
for his condition."  The May 2006 audiometry evaluation 
describes the effects of the hearing loss disability in 
similar terms.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Assignment of a 
compensable evaluation for a bilateral hearing loss 
disability is not warranted.    

Extraschedular Consideration

In Martinak, supra, the Court's rationale requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the application of 38 C.F.R. 
§ 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  The Court noted that, 
"unlike the rating schedule for hearing loss, § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular rating 
is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application." 

The provisions of 38 C.F.R. § 3.321(b) (2009) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, neither the left ankle disability, nor the 
bilateral hearing loss disability, nor both in combination, 
has been shown or alleged to cause such difficulties as 
marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96.


ORDER

A 20 percent schedular rating for residuals of left ankle 
fracture is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

A compensable initial rating for bilateral hearing loss 
disability is denied.  





REMAND

Service Connection for Hypertension 

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  In this case, VA's duty to assist includes 
investigating each theory of service connection presented.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant seeks 
service connection for the symptoms regardless of how those 
symptoms are diagnosed or labeled).

The July 2008 VA hypertension compensation examination report 
raises questions.  The VA examiner, an advanced registered 
nurse-practitioner, noted a hypertensive blood pressure 
reading during active service and another hypertensive 
reading within a month of the Veteran's medical discharge 
from active service, but felt that these readings do not link 
hypertension to active service.  Thus, the negative opinion 
is based on an absence of documentation.  Because, however, 
there is no separation examination report or a report of 
medical history questionnaire on which the Veteran might have 
reported high blood pressure at separation, and because the 
Veteran is a combat veteran who enjoys the benefit of 
38 U.S.C.A. § 1154, the Board is skeptical of this opinion.  
Moreover, an absence of a separation examination is not the 
same as negative evidence.  See Rowell v Principi, 4 Vet. 
App. 9, 19 (1993) (the Board must do more than simply point 
to an absence of medical evidence; it must offer some basis 
for finding the lay evidence insufficient to establish 
entitlement to benefits.)

As mentioned, because the Veteran engaged in combat with the 
enemy, lack of an official record of hypertension during 
active service may not form the basis of a denial decision.  
38 U.S.C.A. § 1154(b) (satisfactory lay allegation is 
sufficient, if consistent with the circumstances, conditions, 
or hardships of such service).  The VA examination report of 
January 1968 contains a hypertensive blood pressure reading 
only weeks after separation and the Veteran has testified 
that he received hypertension medications within a year of 
discharge.  The lay allegation of this combat veteran must, 
by statute, be accorded significant weight, as it is 
consistent with the evidence of record. 

Third, both hypertensive heart disease and hypertensive 
vascular disease are listed at 38 C.F.R. § 4.104, the rating 
schedule for cardiovascular diseases.  Thus, by regulation, 
hypertension is a cardiovascular disease.  According to 
38 C.F.R. § 3.310, a lower extremity amputation is a known 
aggravator of cardiovascular disease.  Although the Veteran 
has a service-connected upper extremity amputation rather 
than a lower extremity amputation, the question of 
aggravation of hypertension due to the service-connected 
amputation should be addressed.  

Fourth, the July 2008 VA examiner remarked that an amputation 
can increase blood pressure "transiently."  By noting a 
link between the amputation and blood pressure increases, the 
July 2008 VA examiner has implied that the left upper 
extremity amputation might aggravate hypertension.  

Fifth, the July 2008 VA examiner mentioned that anxiety can 
increase hypertension "transiently."  Because PTSD is an 
anxiety disorder, this evidence raises the issue of whether 
the Veteran's PTSD has aggravated hypertension.  

Sixth, effective August 2007, service connection has been in 
effect for type 2 diabetes mellitus.  The July 2008 VA 
examiner has not addressed the issue of whether the Veteran's 
diabetes has aggravated his hypertension.   

Initial PTSD Rating

Whether a medical examination is "contemporaneous" depends on 
the circumstances of the case.  See Snuffer v. Gober, 10 Vet 
App. 400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 
(1994).  In Caffrey, the Court held that where evidence 
indicated a material change in the disability or indicated 
that the current rating may be incorrect, a fresh medical 
examination was required.  

A VA referral PTSD examination was conducted by a private 
psychiatrist in June 2006.  In October 2009, the Veteran 
testified before the undersigned Veterans Law Judge that PTSD 
has worsened since the June 2006 VA compensation examination.  
Because a material change in the severity of PTSD has been 
alleged, the Board must remand this case for another 
examination.  

Accordingly, the case is REMANDED to the RO through the AMC 
for the following action:

1.  The AMC/RO should make arrangements 
for a PTSD examination by a psychiatrist.  
The claims file should be made available 
to the psychiatrist for review and the 
psychiatrist is asked to note that review 
in the report.  The psychiatrist should 
examine the veteran, offer a diagnosis, 
assign a Global Assessment of Functioning 
(GAF) score, and explain what that score 
means.  

The psychiatrist is also asked to address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's PTSD has aggravated his 
hypertension, that is, made it harder to 
treat.  

The AMC/RO should next make arrangements 
for a medical opinion by a cardiovascular 
specialist.  The claims file should be 
made available to the physician for 
review and the physician is asked to note 
that review in the report.  The physician 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that hypertension began 
during active military service or within 
a year of separation from active military 
service.  The Veteran may be examined, if 
necessary.  
 
If the answer offered above is "no", 
then the cardiologist should address 
whether it is at least as likely as not 
that the left hand/wrist/forearm 
amputation has aggravated the Veteran's 
hypertension,  that is, made hypertension 
harder to treat.  The Veteran may be 
examined if necessary. 

If the answer above is "no", then the 
AMC/RO should make arrangements for a 
medical opinion by an endocrinologist  
The claims file should be made available 
to the physician for review and the 
physician is asked to note that review in 
the report.  The physician should review 
the pertinent history and then address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
type 2 diabetes mellitus has aggravated, 
that is, made hypertension harder to 
treat.  The Veteran may be examined if 
necessary. 

2.  After the above development, the 
AMC/RO should review the claims.  If all 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond before 
the claims folder is returned to the 
Board.  

No action is required of the veteran until notified.  The 
purpose of this remand is to procure clarifying data and to 
ensure due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The Veteran is hereby advised that 
failure to report for an examination (if an examination is 
deemed necessary) without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2009). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


